DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 17 June 2022, with respect to claims 1, 4, 6, and 10, in view of Neffgen et al. (US Serial No. 2010/0041789), have been fully considered and are persuasive.  The rejection of 1, 4, 6, and 10 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davy et al. (US Patent No. 5679710).
Regarding claims 1 and 3; Davy et al. teaches a dental composition prepared from silane treated quartz powder, a monomer mixture K [Table 1], comprising TEGDMA (triethylene glycol dimethacrylate; reads on base pre-polymer), 2,2(Bis-[2-(2,3,5-triiodobenzyoloxy)3-methacryloxyloxypropoxy)phenyl propane (reads on iodinated radiopaque pre-polymer compound), and 2-hydroxy-3-(2,3,5-triiodobenzoyloxy)propylmethacrylate), camphorquinone (photoinitiator), and 2-(N, N-dimethylamino)ethyl methacrylate [col9, line17-25; Table 1; Table 2; Ex1; Ex4].  Davy et al. teaches the composition may further comprise additives such as inhibitors 7col5, line36-27].  The Examiner makes note that iodine is well known in the art as functioning as a radiocontrast agent (i.e. radiopaque), thus it is the Examiner’s position that a compound containing iodine (e.g. 2,2(Bis-[2-(2,3,5-triiodobenzyoloxy)3-methacryloxyloxypropoxy)phenyl propane) would necessarily possess the property of radiopacity.
Davy et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Davy et al. does not specifically disclose an embodiment containing the radiopaque pre-polymer, base pre-polymer, photoinitiator, in combination with an inhibitor.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare the composition containing radiopaque pre-polymer, base pre-polymer, photoinitiator, and an inhibitor based on the invention of Davy et al., and would have been motivated to do so since Davy et al. suggests that the composition can contain radiopaque pre-polymer (Ex1), base pre-polymer (TEGDMA), photoinitiator (camphorquinone), in combination with an inhibitor [col5, line25-27; col9, line17-25].  
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The claims of the instant invention are directed to a resist blend (i.e. a composition), not to a polymerized product (e.g. having a polymerized portion and an unpolymerized portion).  Thus, it is the Examiner’s position that, since Davy et al. teaches each of the required components of the claimed invention, the composition of Davy et al. would be capable of having portions polymerized and unpolymerized, wherein the unpolymerized material is removable (upon curing of the composition).  
	Regarding claim 2; Davy et al. teaches the refractive index of the monomer mixture K is 1.550 (reads on “about” 1.52) [Table 1].
Regarding claim 5; Davy et al. teaches, in the preferred embodiment, camphorquinone is employed in an amount of 0.5 wt. % (falls within “about 0.1 wt%”) [col9, line21-22].  The Examiner makes note that “wherein the resist blend is characterized as having, upon curing of said resist blend…” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The instant claims are directed to a resist blend, not to the polymerized product, thus the phrase “upon curing” is directed to a future intended use.
	Regarding claim 6; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, comprising 37.5% (i.e. 37.5 parts) of 2,2(Bis-[2-(2,3,5-triiodobenzyoloxy)3-methacryloxyloxypropoxy)phenyl propane [Ex1; Table 1]; thus is employed in an amount of 18.375 wt. %, based on the total weight of the composition (as calculated by Examiner; 0.49 * 37.5= 18.375). 
	Regarding claim 8; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, comprising 37.5% (i.e. 37.5 parts) of 2-hydroxy-3-(2,3,5-triiodobenzoyloxy) polymethacrylate and 25% (i.e. 25 parts) of TEGDMA (the combination reads on “pre-base polymer”) [Ex1; Table 1]; thus employed in an amount of 30.625 wt. %, based on the total weight of the composition (as calculated by Examiner; (0.49 * 37.5) + (0.49 * 25) = 30.625). 
	Regarding claim 9; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, a photoinitiator, and 0.5% by weight of 2-(N,N-dimethylamino)ethyl methacrylate (additive pre-polymer) [col9, line19-24].  The Examiner makes note that without specific guidance as to what the term “substantially” means, thus the term “substantially” is interpreted as the word “about.”
	Regarding claim 11; Davy et al. teaches a high refractive index and radiopaque resins [col3, line14-22].
Regarding claim 12; Davy et al. does not necessarily teach the resist blend has a linear attenuation coefficient in a range of about 9mm-1 to 21 mm-1.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the resist blend may have a linear attenuation coefficient in the range of about 9mm-1 to 21 mm-1 that may correspond to about 18 wt. % to 45 wt% of iodinated pre-polymer [00112].  Therefore, the claimed effects and physical properties, i.e. linear attenuation coefficient, would necessarily be present by a composition with all the claimed ingredients.  Since Davy et al. teaches, in the preferred embodiment, employing about 18 wt. % of the iodinated pre-polymer, it is the Examiner’s position that composition would also have a linear attenuation coefficient falling within the claimed range.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davy et al. (US Patent No. 5679710), as applied to claim 1 above, and further in view of Willner et al. (US Serial No. 2016/0113846).
Davy et al. renders obvious the basic claimed resist blend composition, as set forth above, with respect to claim 1.
Regarding claim 7; Davy et al. teaches the composition may further comprise inhibitors, however fails to teach the inhibitor is employed in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Davy et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to employ 0.05% by weight (as taught by Willner et al.) of an inhibitor (as taught by Davy et al.), and would have been motivated to do so in order to avoid spontaneous polymerization, thus increasing the storage stability of the composition, as suggested by Willner et al. [0181]. 

Claims 1, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neffgen et al. (US Serial No. 2010/0041789), in view of Neffgen (WO 2015/007686), herein referred to as WO’686.
Regarding claims 1, 4, 6, and 10; Neffgen et al. teaches a dental composition comprising at least 50% by weight of monomers (pre-base polymer; instant claim 4), 1-30% by weight of a radiopaque organic compound (instant claim 6), such as a (meth)acrylated triphenyl bismuth derivative [0067] (radiopaque pre-polymer),  optionally up to 20% by weight of a solvent, preferably less than about 10% by weight (instant claim 10) [0104], and an initiator [0011-0016], such as a photoinitiator [0093].  
Neffgen et al. fails to teach the dental composition further comprising a polymerization inhibitor.  WO’686 teaches infiltrant for dental ceramics comprising from 90 to 99.9 wt% of at least one polymerizable monomer, oligomer or prepolymer and 0.05 to 10 wt% of a polymerization initiator [abs].  WO’686 teaches the composition further comprises polymerization inhibitors [p6, line8-12].  Neffgen et al. and WO’686 are analogous art because they are both concerned with the same field of endeavor, namely infiltrant compositions for dental applications.  At the time of filing, a person of ordinary skill it the art would have found it obvious to add the polymerization inhibitor as taught by WO’686, to the composition of Neffgen et al. and would have been motivated to do so in order to keep the infiltrant manageable for the shelf life of the infiltrant, as suggested by WO’686 [p6, line11-12].
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.  The claims of the instant invention are directed to a resist blend (i.e. a composition), not to a polymerized product (e.g. having a polymerized portion and an unpolymerized portion).  Thus, it is the Examiner’s position that, since Neffgen et al. teaches each of the required components of the claimed invention, the composition of Neffgen et al. would be capable of having portions polymerized and unpolymerized, wherein the unpolymerized material is removable (upon curing of the composition).  


Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheinberger et al. (US Patent No. 5780668), in view of Willner et al. (US Serial No. 2016/0113846).
Regarding claims 13-16; Rheinberger et al. teaches, in a preferred embodiment, a x-ray opaque (radiopaque) dental mixture of 23% by weight of methacryloyloxyethyl-2,3,5-triiodobenzoate (monomer 1; radiopaque iodinated pre-polymer), 65.7% by weight of triethylene glycol dimethacrylate (base pre-polymer), 10.5% by weight of dimethylformamide (solvent), and 0.8% by weight of an initiator mixture (camphor quinone and cyanoethylmethylaniline; photoinitiator) [Ex5, b)].  Rheinberger et al. teaches, in addition to triethylene glycol dimethacrylate, other comonomers may be employed in the invention, such as mono- or polyfunctional methacrylates (additive pre-polymer).  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Rheinberger et al. fails to teach the blend further comprising a polymerization inhibitor in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Rheinberger et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to add 0.05% by weight of an inhibitor, as taught by Willner et al., to the dental mixture of Rheinberger et al., and would have been motivated to do so in order to avoid spontaneous polymerization, thus increasing the storage stability of the composition, as suggested by Willner et al. [0181]. 
Rheinberger et al. and Willner et al. do not explicitly teach the refractive index of the blend is 1.52 ± 0.015.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a resist blend comprising a radiopaque prepolymer compound, photoinitiator, inhibitor, and base prepolymer yield a resist blend having a refractive index of 1.52 [0095-0097; Table 1 & 2].  Therefore, the claimed effects and physical properties, i.e. refractive index, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheinberger et al. (US Patent No. 5780668), in view of Willner et al. (US Serial No. 2016/0113846).
Regarding claims 17-20; Rheinberger et al. teaches, in a preferred embodiment, a x-ray opaque (radiopaque) dental mixture of 23% by weight of methacryloyloxyethyl-2,3,5-triiodobenzoate (monomer 1; radiopaque iodinated pre-polymer), 65.7% by weight of triethylene glycol dimethacrylate (base pre-polymer), 10.5% by weight of dimethylformamide (solvent), and 0.8% by weight of an initiator mixture (camphor quinone and cyanoethylmethylaniline; photoinitiator) [Ex5, b)].  
Rheinberger et al. fails to teach the blend further comprising a polymerization inhibitor in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Rheinberger et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to add 0.05% by weight of an inhibitor, as taught by Willner et al., to the dental mixture of Rheinberger et al., and would have been motivated to do so in order to avoid spontaneous polymerization, thus increasing the storage stability of the composition, as suggested by Willner et al. [0181]. 
Rheinberger et al. and Willner et al. do not explicitly teach the refractive index of the blend is 1.52 ± 0.015.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a resist blend comprising a radiopaque prepolymer compound, photoinitiator, inhibitor, and base prepolymer yield a resist blend having a refractive index of 1.52 [0095-0097; Table 1 & 2].  Therefore, the claimed effects and physical properties, i.e. refractive index, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.  The claims of the instant invention are directed to a resist blend (i.e. a composition), not to a polymerized product (e.g. having a polymerized portion and an unpolymerized portion).  Thus, it is the Examiner’s position that, since the prior art teaches each of the required components of the claimed invention, the composition of the prior art would be capable of having portions polymerized and unpolymerized, wherein the unpolymerized material is removable (upon curing of the composition).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Examiner, Art Unit 1767